 In the Matter of THE SCHAUER MACHINE COMPANY, EMPLOYERandLOCAL UNION #1061 OF THE INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS, AFL, PETITIONERCase No. 9-RC-340.-Decided March 29, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture of machine toolsand electrical equipment at its 2 plants in Cincinnati, Ohio.Plant 1employs approximately 26 persons, while Plant 2, about 3 miles dis-tant, employs approximately 30 persons.While there is almost nointerchange of employees, the 2 plants are under the same generalsupervision and their functions are highly integrated.At the hear-ing the Employer stated its intention to move all production in Plant2 into Plant 1 within the following 30 days, using Plant 2 as a ware-house.While the change might result in a slight reduction in thenumber of production employees, it would not materially affect thenature or scope of the Employer's operations.The Petitioner seeks a unit of all production employees at the Em-ployer's two Cincinnati plants, including the shipping clerk and the'Chairman Herzog and Members Houston and Gray.82 N. L. R. B., No. 58.490 THE SCHAUER MACHINE, COMPANY491stock clerk, but excluding office clerical employees, professional em-ployees, time-study men, maintenance employees, working supervisors,guards, foremen, and other supervisors.The Employer does notoppose the two-plant unit, and takes no affirmative position regardingthe unit placement of any employees, but awaits the Board's determina-tion based on facts adduced at the hearing, on the following employees :the shipping clerk, the stock clerk, maintenance employees, and work-ing supervisors.,'Theshipping clerkworks in the shipping department at Plant 1,under the supervision of the plant superintendent.He signs bills oflading, prepares receiving reports, packs and unpacks materials, checksshipments against orders, records their weights, addresses them, andarranges for their transportation.While he has two helpers to aidhim with the manual portion of his work, he has no power to hire ordischarge them, or effectively to recommend the same.The shippingclerk is a factory clerical employee.Thestock clerkis under the super-vision of the personnel director and the controller of materials.Heworks in the stock department, located in the center of the productionlines of Plant 1.He issues materials on orders from the personneldirector's office and notifies that office as to his inventory requirements.Approximately 60 percent of his work is manual in nature, and theremainder is clerical.He is listed on the factory pay roll.We shallinclude the shipping clerk and the stock clerk as factory clerks in theproduction unit .2Themaintenance employeesconcerned are three porters, two ofwhom work at Plant 1, and the third at Plant 2.These employees, whoare under the supervision of the plant superintendent, clean the offices,"the production areas, and the machines at the two plants.They alsohaul castings, carry lumber, help in crating large machines, and workin the shipping department once a month during rush periods.Theyperform no assembly-line work. In the absence of any cogent reasonfor their separate treatment, we shall include the maintenance em-ployees in the production Unit .4Working supervisorsdirect the work of 3 to 20 employees in theirrespective Plant 2 departments, known as the stator-winding, grinderassembly, rectifier unit, and battery booster departments.They arehourly paid employees and work under the supervision of the plantsuperintendent and his assistant.Working supervisors spend fromIThe Petitionerseeks the exclusionof "first-aidpersonnel."As there areno employeesof that description at the Employer's plant, weshallmake no unit determination as tothese categories.2Matterof GeneralElectric Company,80 N. L.R. B. 174.1The mainoffice islocated in Plant1.There isalso one, small office, in Plant 2, whichis used by the assistant plant superintendent.4Matter of Goodall Company,80 N. L.R. B. 562. 492DECISIONSOF NATIONALLABOR RELATIONS BOARD75 to 90 percent of their time in performing the same sort of tasksas the employees they direct; the rest of the time they instruct theircrews, remove production bottlenecks, and make final tests and adjust-ments on equipment at the end of the production lines.They spendup to an hour a day keeping and checking inventories and time cards.They receive a wage differential of 10 to 15 cents an hour more thanthe employees within their departments.They have no power to hireor discharge employees, or effectively to recommend a change in status.Those powers are exercised by the plant superintendent and the f ore-men, who make their own separate investigations based on the verbalwork reports of the working supervisors.Upon the instant record,we are of the opinion that working supervisors are not supervisorswithin the meaning of the Act, and we shall therefore include them inthe appropriate unit."We find that all production and maintenance employees at the Em-ployer's Plant 1 and Plant 2, in Cincinnati, Ohio, including the ship-ping clerk, the stockroom clerk, and working supervisors, butexcluding office clerical employees, time-study men, guards, foremen,and other supervisors, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Local Union #1061 of the International Brotherhoodof Electrical Workers, AFL.Cf.Matter of Sampsel Time Control,Inc.,80 N. L. R. B. 1250.